 
Exhibit 10.1

 
CONVERTIBLE SENIOR NOTE
 
$3,000,000
June 28, 2007

 
FOR VALUE RECEIVED, the undersigned, TRITON DISTRIBUTION SYSTEMS, INC., a
Colorado corporation (“Borrower” or “Company"), hereby promises to pay to JMW
FUND LLC., SAN GABRIEL FUND LLC., UNDERWOOD FAMILY PARTNERS, LTD., AND BATTERSEA
CAPITAL, INC., (hereinafter collectively the “Lender” or “Lenders”), or order,
the principal sum or so much of the principal sum of Three Million Dollars
($3,000,000) as remains unpaid together with accrued interest as provided herein
on or before the Maturity Date. This Note is being delivered pursuant to a Term
Sheet between the Borrower and Lender executed as of [insert date] which
provides for the following:



 
A
Advances. Of the Three Million Dollars ($3,000,000), one million dollars
($1,000,000) may be drawn no later than June 30, 2007; one million dollars
($1,000,000) may be drawn no later than July 30, 2007; and the one million
dollar promissory note payable to the Lender under The Line of Credit Loan
Agreement dated March 28, 2007 (“Loan Agreement”), will be converted as the
first drawdown upon execution of this Note. All terms and conditions of the
promissory note dated March 28, 2007 under the Loan Agreement will be replaced
by the terms and conditions of this Note.

 

 
B
Interest. Interest shall accrue on all obligations hereunder at one percent (1%)
per month. Interest payable hereunder shall be calculated on the basis of a
three hundred sixty (360) day year for actual days elapsed. All accrued interest
shall be due and payable on the Maturity Date. Notwithstanding the foregoing,
the principal sum hereunder shall bear interest, from and after the occurrence
and during the continuance of an Event of Default, at a rate equal to one and
one half percent (1.5%) per month the interest rate applicable immediately prior
to the occurrence of the Event of Default. In no event, however, will the
interest rate payable hereunder exceed the maximum interest rate allowed by
applicable usury and other laws (the “Maximum Legal Rate”), and the Borrower’s
obligations under this Note will be reduced if necessary to not exceed the
Maximum Legal Rate.

 

 
C
Payment.

 

 
a.
Principal Payment. On the Maturity Date, all outstanding principal and all
accrued and unpaid interest shall become immediately due and payable.

 

 
b.
Interest Payment. Borrower will pay accrued interest monthly in arrears
beginning July 1, 2007 on the outstanding balance.

 

 
c.
Prepayment. Borrower may prepay this Note and will not be subject to any penalty
for prepayment made in whole or part prior to July 1, 2008.

 

--------------------------------------------------------------------------------



 
d.
 Form of Payment. Except as otherwise provided herein, principal and interest
and all other amounts due hereunder are to be paid in lawful money of the United
States of America in federal or other immediately available funds.

 

 
D
Commitment Fee:

 

 
a.
Two million warrants will be issued to the Lender at time of closing as per the
“Schedule of Lenders” in Appendix A attached. These warrants will have a term of
five years from closing. Each warrant will be exercisable into one share of
common stock at a price of three dollars ($3.00) per share. Borrower agrees to
register the underlying two million shares when they update their SB-2 filings
but in no event later than December 31, 2007.

 

 
b.
Cashless Exercise. The Lender shall have the option (the “Cashless Exercise
Option”), to exercise these warrants, in whole but not in part, by the surrender
of these warrants and the Form of Exercise (and without payment of the Purchase
Price in cash) in exchange for a number of whole shares of the Company's Common
Stock equal to the product of (i) the number of shares of Company's Common Stock
for which these warrants are exercisable as of the business day on which these
warrants are received by Borrower (the “Cashless Exercise Date"), and (ii) the
Cashless Exercise Ratio (the “Cashless Exercise”). The “Cashless Exercise Ratio”
shall be determined in accordance with the following formula:

 


Final Price on Cashless Exercise Date - Exercise Price
Final Price on Cashless Exercise Date


where: “Final Price” means, on any day, the last reported sale price per share
of the Company Common Stock for that day. The “Cashless Exercise Date” shall be
deemed the “Exercise Date” under these warrants.



 
E
Convertibility of Note:

 

 
a.
This outstanding principal balance of the Note can be converted into common
shares at any time thirty (30) days after execution of this Note at the Lender’s
sole discretion. Common stock underlying existing derivatives or warrants
(including, without limitation to, common stock pursuant to existing warrants
and employee options) excepted, in the event that Borrower issues new common
stock or any new security convertible into common stock at a price lower than
three dollars ($3.00) per share following the delivery of this Note, then this
Note will be convertible into the number of common shares at the then price
issued divided into the outstanding principal of this Note immediately prior to
conversion.

 

--------------------------------------------------------------------------------



 
F
Security:

 

 
a.
Lender will be senior to any debt issued by Borrower including but not limited
to any bank or institutional debt. Lenders will file a UCC-1 or other filing
which secures their interest.

 

 
G
Conditions Precedent:

 

 
a.
The existing Board of Directors of the Company agrees to increase the Company’s
current Board composition from two to five directors.

 

 
b.
The current Board Directors of the Company are Mr. Gregory Lykiardopoulos and
Mr. Khaled Magdy El-Marsafy who shall reserve the right to remove any or all of
the elected members following full payment of any outstanding amount of the
principal owed.

 

 
c.
Elected board members will be paid a nominal fee for each board meeting attended
and will be participants in the Company’s qualified stock option plan
(“Compensation”), such appropriate Compensation to be solely determined by the
current Board Directors.

 

 
d.
Board members will have monthly financial and progress reports focused on the
Company’s ability to implement its current contract obligations and development
plans.

 

 
H
Events of Default; Remedies.

 

 
a.
Definition of Event of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

 
i.
Payment Default. Borrower’s breach of the obligation to pay the principal
outstanding and/or interest accrued hereunder on the applicable due date.

 

 
ii.
Bankruptcy. If Borrower becomes insolvent or the institution by Borrower of an
Insolvency Proceeding or the institution against Borrower of an Insolvency
Proceeding;

 

 
iii.
Untimely filing of mandatory reports with the Securities and Exchange
Commission. If Borrower is unable to file on a timely basis reports (including
the Form 10-Q) with the Securities and Exchange Commission for the period
starting June 30, 2007 until on or before December 31, 2008. Notwithstanding any
provision herein, Borrower shall not be in default if an extension to file is
permitted by the Securities and Exchange Commission or required in the ordinary
conduct of the Company’s business.

 

--------------------------------------------------------------------------------



 
I
Conversion Rights.

 

 
a.
Voluntary Conversion. Lender may, in its sole discretion, at any time thirty
(30) days after execution of this Note elect to convert (the “Voluntary
Conversion Right”) all of the outstanding principal balance hereunder into such
number of fully paid and nonassessable Shares as determined by dividing the
principal being converted by the Conversion Price subject to Section E hereof.

 

 
b.
Exercise of Conversion Right. To convert any of the principal hereunder into
Shares by exercise of the Voluntary Conversion Right, Lender shall deliver to
Borrower a written notice of election to exercise the Voluntary Conversion Right
(the “Voluntary Conversion Notice”). Borrower shall, as soon as practicable
thereafter, issue and deliver to Lender a certificate or certificates,
registered in Lender’s name, for the number of Shares to which Lender shall be
entitled by virtue of such exercise (the “Voluntary Conversion Shares”). The
conversion of the outstanding principal hereunder shall be deemed to have been
made on the date that Borrower receives the Voluntary Conversion Notice (the
“Conversion Date”) and Lender shall be treated for all purposes as the record
holder of the Voluntary Conversion Shares as of such date to the extent
permitted under applicable law.

 

 
c.
Interest. If Lender exercises its Voluntary Conversion Right with respect to any
outstanding principal amount, Borrower shall, concurrent with the issuance of
the related Voluntary Conversion Shares, pay to Lender all interest accrued with
respect to the principal converted, which payment shall be made in the form of
cash, by converting such interest into principal hereunder, or additional
Voluntary Shares. The form of the payment shall be at the discretion of the
Borrower.

 

 
d.
Fractional Shares. Borrower shall not issue fractional Shares upon exercise of
the Voluntary Conversion Right. As to any fractional Share which Lender would
otherwise be entitled to receive, Lender shall receive from Borrower an amount
in cash equal to an amount calculated by multiplying such fractional Share by
the fair market value of one Share as determined by the closing price of a Share
as reported on the OTCBB or such other exchange where shares of Borrower's
common stock are traded (or if not traded, as determined in the good faith
judgment of the Board of Directors of Borrower) on the date of exercise of the
Voluntary Conversion Right. Payment of such amount shall be made in cash or by
check payable to the order of Lender at the time of delivery of any certificate
or certificates.

 

 
J
Merger, Acquisition, Sale of Assets.

 

 
a.
In case of any consolidation of Borrower with any other person, any merger of
Borrower into another person or of another person into Borrower (other than a
merger which does not result in any reclassification, conversion, exchange or
cancellation of the outstanding Shares) or any conveyance, sale, transfer or
lease of all or substantially all of the properties and assets of Borrower (all
of the foregoing transactions are collectively referred to herein as “M & A
Transactions”; each, a “M & A Transaction”), the person formed by such
consolidation or resulting from such merger or which acquires such properties
and assets, as the case may be, shall assume this obligations of this Note such
that Lender shall have the right thereafter, to convert this Note as specified
in Section D into the kind and amount of securities, cash and other property
receivable upon such M & A Transaction (including any Shares retainable) by a
holder of the number and type of the Shares into which this Note might have been
converted immediately prior to such M & A Transaction, assuming such holder (i)
is not a person with which Borrower consolidated, into which Borrower merged or
which merged into Borrower or to which such conveyance, sale, transfer or lease
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person and (ii) failed to exercise his rights of election, if any,
as to the kind or amount of securities, cash and other property receivable upon
such M & A Transaction (provided that if the kind or amount of securities, cash
and other property receivable upon such M & A Transaction is not the same for
each Share held immediately prior to such M & A Transaction by persons who were
not a Constituent Person or an Affiliate thereof and in respect of which such
rights of election shall not have been exercised (“Non-electing Share”), then
for the purpose of this Section the kind and amount of securities, cash and
other property receivable upon such M & A Transaction by the holders of each
Non-electing Share shall be deemed to be the kind and amount so receivable per
share by a plurality of the Non-electing Shares). Such supplemental agreement
shall provide for adjustments which, for events subsequent to the effective date
of such supplemental agreement, shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section E. The above
provisions of this Section E shall similarly apply to successive M & A
Transactions.

 

--------------------------------------------------------------------------------



 
K
Piggyback Registration Rights.

 

 
a.
Borrower shall notify Lender in writing at least ten (10) days prior to filing
any registration statement under the Securities Act for purposes of effecting a
public offering of securities of Borrower (including, but not limited to,
registration statements relating to secondary offerings of securities of
Borrower, but excluding registration statements relating to any employee benefit
plan, business combination, or to transactions contemplated by Rule 145 under
the Securities Act) and will afford Lender an opportunity to include in such
registration statement all or any part of the Shares issued upon conversion of
this Note (the "Converted Shares") then held by Lender. Lender shall within five
(5) days after receipt of the above described notice from Borrower, so notify
Borrower in writing, and in such notice shall inform Borrower of the number of
Converted Shares Lender wishes to include in such registration statement.
[Subject to the requirement that Lender include at least 50% of the Converted
Shares in the offering,] if Lender does not include all of its Converted Shares
in a registration statement thereafter filed by Borrower, Lender shall continue
to have the right to include Converted Shares in any subsequent registration
statement or registration statements as may be filed by Borrower with respect to
offerings of its securities, upon the terms and conditions set forth herein.

 

 
b.
Underwriting. If a registration statement under which Borrower gives notice
under this Section F is for an underwritten offering, then Borrower shall so
advise the Lender. In such event, the right of any Converted Shares to be
included in a registration pursuant to this Section F shall be conditioned upon
Lender’s participation in such underwriting and the inclusion of the Converted
Shares in the underwriting to the extent provided herein. Lender proposing to
distribute their Converted Shares through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting (including a market stand-off
agreement of up to 180 days if required by such underwriters). Notwithstanding
any other provision herein, if the managing underwriter(s) determine(s) in good
faith that marketing factors require a limitation of the number of shares to be
underwritten, then the managing underwriter(s) may exclude shares from the
registration and the underwriting, and the Converted Shares sought to be
included in the registration and the underwriting may be excluded in whole or in
part. Any Converted Shares excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

 

c.
Expenses. All expenses incurred by Borrower in complying with its obligations
under this Section F, including, without limitation, all registration and filing
fees, fees and expenses of complying with securities and blue sky laws, printing
expenses and fees and disbursements of counsel for Borrower and of independent
certified public accountants shall be paid by Borrower; provided, however, that
all underwriting discounts and selling commissions and stock transfer taxes
applicable to the Converted Shares covered by any registration effected pursuant
to this Section F and all fees and disbursements of counsel to Lender or any
holder of Converted Shares shall be borne by the seller or sellers thereof.

 

--------------------------------------------------------------------------------



 
d.
Termination of Registration Obligations. The registration rights and the
registration obligations of Borrower set forth herein shall terminate on the
fifth anniversary of the Note subject to earlier termination of such
registration rights once the Converted Shares can be sold by Lender or any other
holder thereof in any three month period pursuant to Rule 144 promulgated by the
Commission under the Securities Act.

 

 
L
Additional Conversion Provisions.

 

 
a.
Borrower shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued common stock, for the purpose of
effecting the conversion of this Note, the full number of shares of common stock
then issuable upon the conversion of this Note. Borrower agrees that all Shares
which may be delivered upon conversion of this Note, upon such delivery, will
have been duly authorized and validly issued and will be fully paid and
nonassessable (and shall be issued out of Borrower’s authorized but unissued
common stock) and, except as provided in the next subsection, Borrower will pay
all taxes, liens and charges with respect to the issue thereof.

 

 
b.
Except as provided in the next sentence, Borrower will pay any and all taxes and
duties that may be payable in respect of the issue or delivery of the Shares on
conversion of this Note. Borrower shall not, however, be required to pay any tax
or duty which may be payable in respect of any transfer involved in the issue
and delivery of the Shares in a name other than that of Lender, and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to Borrower the amount of any such tax or duty, or has
established to the satisfaction of Borrower that such tax or duty has been paid.

 

 
M
Definitions. As used herein, the following terms shall have the following
meanings:

 

 
a.
“Conversion Price”: Three Dollars ($3.00), subject to adjustment as provided
herein.

 

 
b.
“Convertible Securities”: evidence of indebtedness or other securities which are
convertible into or exchangeable for, with or without payment of additional
consideration, Shares, either immediately or upon the arrival of a specified
date or the happening of a specified event or both.

 

 
c.
“Maturity Date”: July 1, 2008.

 

 
d.
“Shares”: shares of the Borrower’s common stock, no par value per share, or any
security issued in exchange for such common stock.

 

--------------------------------------------------------------------------------



 
N
Governing Law and Jurisdiction & Arbitration. Except for either Borrower or
Lender’s right to equitable remedies (including without limitation to injunctive
relief) all controversies arising under this Agreement shall be submitted to
final and binding arbitration in accordance with rules of the American
Arbitration Association in the City and County of San Francisco, in the State of
California.

 

 
O
Notices. Any notice or communication required or desired to be served, given or
delivered hereunder shall be in the form and manner specified below, and shall
be addressed to the party to be notified as follows:

 

If to Lender:
JMW FUND, LLC.

4 Richland Place, Pasadena, CA 91103
Attn: John McGrain
Telecopier:
 
SAN GABRIEL FUND LLC.
4 Richland Place, Pasadena, CA 91103
Attn: Justin Yorke
Telecopier:
 
UNDERWOOD FAMILY PARTNERS, LTD.
5 Eagle Pointe Land, Castle Rock, CO 80108
Attn: Michael Underwood
Telecopier:


BATTERSEA CAPITAL, INC.
PO BOX 153 Santa Monica, CA 90406
Attn: Matt Lepo
Telecopier:


 

If to Borrower:
TRITON DISTRIBUTION SYSTEMS, INC.

One Harbor Drive, Suite 300
Sausalito, CA 94965
Attention: Michael W. Overby, Chief Financial Officer
Telecopier: (415) 332 6137
 
or to such other address as each party designates to the other by notice in the
manner herein prescribed. Notice shall be deemed given hereunder if (i)
delivered personally or otherwise actually received, (ii) sent by overnight
delivery service, (iii) mailed by first-class United States mail, postage
prepaid, registered or certified, with return receipt requested, or (iv) sent
via telecopy machine with a duplicate signed copy sent on the same day as
provided in clause (ii) above. Notice mailed as provided in clause (iii) above
shall be effective upon the expiration of three (3) business days after its
deposit in the United States mail, and notice telecopied as provided in clause
(iv) above shall be effective upon receipt of such telecopy if the duplicate
signed copy is sent under clause (iv) above. Notice given in any other manner
described in this section shall be effective upon receipt by the addressee
thereof; provided, however, that if any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.
 

--------------------------------------------------------------------------------



 
P
Lender’s Rights; Borrower Waivers. Lender’s acceptance of partial or delinquent
payment from Borrower hereunder, or Lender’s failure to exercise any right
hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Lender hereunder, and shall not affect in any way the
right to require full performance at any time thereafter. Borrower waives
presentment, diligence, demand of payment, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. In any action on this Note, Lender need not produce or
file the original of this Note, but need only file a photocopy of this Note
certified by Lender be a true and correct copy of this Note in all material
respects. No provision of this Note shall alter or impair the obligation of
Borrower, which is absolute and unconditional, to pay the principal of and
interest on this Note at the times, places and rate, and in the coin or
currency, herein prescribed or to convert this Note as herein provided. This
clause shall not invalidate Borrower’s rights to set-off and counterclaim where
Borrower has paid either partially or in full any outstanding amount that is in
full satisfaction of the principal sum drawn under this Note to one or more of
the Lenders.

 

 
Q
Arbitration Costs. Borrower shall pay all reasonable arbitration costs and
expenses Lender expends or incurs arising from arbitration proceedings in
connection with this Note.

 

 
R
Severability. Whenever possible each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision is prohibited by or invalid under applicable law, it shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.

 

 
S
Amendment Provisions. This Note may not be amended or modified, nor may any of
its terms be waived, except by written instruments signed by Borrower and
Lender.

 

 
T
Binding Effect. This Note shall be binding upon, and shall inure to the benefit
of, each of Borrower and the holder hereof and their respective successors and
assigns; provided, however, that Borrower’s rights and obligations shall not be
assigned or delegated without Lender’s prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio.

 

 
U
Time of Essence. Time is of the essence of each and every provision of this
Note.

 

 
V
Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.

 
[Signatures on next page.]
 

--------------------------------------------------------------------------------


The execution and delivery of this Note reflects satisfaction in full for all of
Borrower's outstanding obligations under The Loan Agreement and as amended per
the terms and conditions of the Term Sheet for Triton Distribution Systems
executed by both Borrower and Lender on _______________, and concurrent with the
execution of this Note, Borrower shall have no further obligations outstanding
under the Loan Agreement.


 

 
TRITON DISTRIBUTION SYSTEMS, INC.
     
By___________________________________
 
Print Name Gregory Lykiardopoulos
 
Title Chairman & Chief Executive Officer
         
TRITON DISTRIBUTION SYSTEMS, INC.
     
By __________________________________
 
Print Name Michael W. Overby
 
Title Chief Financial Officer

 
 


--------------------------------------------------------------------------------



Appendix A


Schedule of Lenders


Lender
Address & Fax No.
Number of
Warrants
Purchase Price
Legal Representative’s
Address & Fax No.
JMW FUND LLC.,
4 Richland Place,
Pasadena, CA 91103.
Fax:
1,000,000
$1,500,000
 
SAN GABRIEL FUND LLC.
4 Richland Place,
Pasadena, CA 91103.
Fax:
333,333
$500,000
 
UNDERWOOD FAMILY PARTNERS, LTD.
5 Eagle Pointe Land,
Castle Rock, CO 80108.
Fax:
333,333
$500,000
 
BATTERSEA CAPITAL, INC.,
Po Box 156,
Santa Monica, CA 90406.
Fax:
333,333
$500,000
 
TOTAL
 
2,000,000
$3,000,000
 






